Citation Nr: 1705088	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  16-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1954 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2016, the Veteran's representative requested that the Veteran's claim be Advanced on the Docket based on the Veteran's age. The Board is granting this request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus incurred in service.


CONCLUSION OF LAW

Tinnitus was incurred on active duty.  38 U.S.C.A. §§ 1101 , 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

In May 2014, the Veteran filed claims for service connection for hearing loss and tinnitus.  He also provided a statement in support of his claims.  He believed that his hearing loss and tinnitus were due to acoustic trauma in service.  He stated that one of his duties on the ship consisted of chipping pain with a hammer and chisel.  The noise of chipping pain on the metal deck was "extremely loud" and there were always several people doing this work at the same time.  He noted he served on a repair ship, so there was "always other machinery running at the same time and in the same area where he was working.  He also stated that he was "the gunner on a 40MM deck gun and when it fired it was extremely loud, and [he] did not wear any type of hearing protection."  The Veteran acknowledged that his DD 214 indicated that he was a Dental Technician, but he stated that his service as a gunner and doing pain chipping occurred before he became a Dental Technician.  He stated he has "had ringing in [his] ear ever since [he] was in the military, [he] did not know what it was or what caused it."

The Veteran's DD 214 does indicate that his Duty MOS was as a Dental Technician.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.  The Veteran's MOS of a Dental Technician was noted to have a low likelihood of exposure to hazardous noise.  The Board, however, finds that the Veteran's statements regarding his duties on ship prior to becoming a Dental Technician to be credible.

In August 2014, the Veteran was afforded a VA examination.  The examination report noted that it was an examination for "hearing loss and/or tinnitus."  The Veteran denied hazardous noise exposure before and after service.  He described in-service hazardous noise-exposure of "ship noises, hammered and chiseled pain from ship, 40 mm gun noises."  After puretone threshold and Maryland CNC word testing the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was at least as likely as not related to his service, as he was "exposed to quite a bit of noise while on the ship as well as gun fire, and did not wear hearing protection."  The examiner noted that the Veteran did not report recurrent tinnitus.  His tinnitus was not further discussed in the VA examination.

In a September 2014 rating decision, the RO granted entitlement to service connection for bilateral hearing loss, based on the Veteran's in-service noise exposure and the August 2014 medical examination and opinion.  The rating decision denied entitlement to service connection for tinnitus after noting that the Veteran's service treatment records did not include complaints or diagnosis of tinnitus and that the Veteran did not have a current diagnosis of tinnitus.

In October 2014, the Veteran filed a notice of disagreement with the denial of service connection for tinnitus.  He stated he was around "40 Cal guns...[he] was around these guns when they were fired which was extremely loud."  He said he had a difficult time hearing for quite a while after they were fired.

On his March 2016 substantive appeal, the Veteran again stated that he was around large guns when they were firing on ship and he was never required to wear hearing protection.  He stated he had a "very difficult time hearing for a long time after the guns were fired and it would take longer and longer for [his] hearing to get back to normal the longer [he] was on the ship."

Here, the Veteran has indicated that he currently has tinnitus in his May 2014 claim.  In this regard, the Board notes that the Veteran, as a lay person, is competent to state that he has tinnitus as it is experienced through his senses and is subjective.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Although the August 2014 VA examination did not include a finding of tinnitus, there was no indication in the report of how tinnitus was discussed only that the Veteran did not "report recurrent tinnitus."  In May 2014, the Veteran reported tinnitus that had continued from service to the present.  Given the limited evidence of record, the Board finds the Veteran's statements are credible.

As tinnitus is a uniquely subjective disorder and the Veteran has been service-connected for bilateral hearing loss related to noise exposure in service, the Board will resolve reasonable doubt in the Veteran's favor and finds that the Veteran's tinnitus is related to his service and the criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


